Citation Nr: 0533290	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  01-01 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than April 16, 1993, 
for the grant of service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Kenneth C. Carpenter, Esq.


ATTORNEY FOR THE BOARD

David A. Saadat



INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.

This claim comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision.  In September 2004, the 
Board granted an effective date of April 16, 1993, for the 
grant of service connection for paranoid schizophrenia.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In an August 2005 joint motion, 
the parties (the veteran and the VA Secretary) requested the 
CAVC to vacate and remand that part of the Board's decision 
which denied an effective date earlier than April 16, 1993, 
for the grant of service connection for paranoid 
schizophrenia.  A September 2005 CAVC order granted the joint 
motion.  

FINDING OF FACT

When service connection for paranoid schizophrenia was 
granted in July 1999, the veteran had a pending claim for 
service connection for a psychiatric disability other than 
post-traumatic stress disorder (PTSD); he had undergone VA 
psychiatric hospitalization for this condition beginning on 
November 4, 1990, and in April 1991, filed a claim for 
service connection for a psychiatric condition other than 
PTSD.

CONCLUSION OF LAW

An effective date of November 4, 1990, for the grant of 
service connection for paranoid schizophrenia, is warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.158, 
3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a July 1999 rating decision, the RO granted service 
connection for paranoid schizophrenia and assigned a 30 
percent rating effective from April 29, 1997.  This rating 
was subsequently raised to 100 percent and (by a December 
2000 rating decision) this rating was made effective from 
April 29, 1997.  In September 2004, the Board assigned an 
effective date of April 16, 1993, for the grant of service 
connection for paranoid schizophrenia.  The veteran (and his 
representative) have argued that the effective date should be 
December 19, 1990 (a date on which the veteran was 
hospitalized at a VA facility for psychiatric disorders).  
The Board disagrees and finds that the effective date for the 
grant of service connection should actually be November 4, 
1990.

Service connection generally means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In cases where a veteran served for ninety (90) 
days or more after December 31, 1946, and he develops a 
psychosis to at least a compensable degree within one year 
from date of separation from service, such disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307 and 3.309.  If a condition noted during service is 
not shown to be chronic, continuity of symptoms sufficient to 
establish the chronic character of the condition after 
service must be present for an appropriate grant of service 
connection.  38 C.F.R. § 3.303.  

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
generally provides that the effective date for disability 
compensation will be the date of receipt of the claim or the 
date the entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  The date of entitlement to an award of service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

On June 10, 1988, the veteran submitted a formal claim (on a 
VA Form 21-526) for, in pertinent part, service connection 
for anxiety and depression.  By an October 1988 rating 
decision, the RO denied service connection for anxiety and 
depression.  The veteran eventually perfected an appeal on 
this claim, but he withdrew it in a written statement filed 
in April 1989. 

On November 4, 1990, the veteran was admitted to a VA 
hospital for psychiatric disabilities including adjustment 
disorder with depressed mood, atypical psychosis (probably 
schizoid), and anxiety disorder.  The date of outpatient 
examination or admission to a VA hospital will be accepted as 
the date of receipt of a claim only when (in pertinent part) 
a claim specifying the benefit sought is received within one 
year from the date of such examination or hospital admission.  
38 C.F.R. § 3.157(b)(1).  The veteran sought service 
connection for anxiety and depression (i.e., a psychiatric 
disability other than PTSD) in a written statement submitted 
in April 1991.  Because this claim was filed within one year 
of the VA hospital admission of November 4, 1990, the date of 
this admission may be considered the date of the claim 
ultimately granted in 1999.  Therefore, November 4, 1990 is 
the appropriate effective date for the award of service 
connection.

The record reflects that the veteran underwent VA outpatient 
examination for psychiatric symptoms on March 29, 1990.  
However, since this outpatient visit was over one year before 
he filed his claim in April 1991, it cannot serve as the 
effective date for service connection.  The veteran's 
representative has argued for an effective date of December 
19, 1990, based on a VA psychiatric hospitalization beginning 
that date, but the November 1990 hospitalization obviously 
preceded it.  

The Board acknowledges that in a May 1991 letter responding 
to the April 1991 written statement, the RO advised the 
veteran that he had to submit new and material evidence to 
reopen his claim.  Likewise, it must be acknowledged the 
veteran did not respond within one year of receipt of this 
letter.  

[W]here evidence requested in connection 
with . . . a claim . . . to reopen . . . 
is not furnished within 1 year after the 
date of request, the claim will be 
considered abandoned.  After the 
expiration of 1 year, further action will 
not be taken unless a new claim is 
received.  Should the right to benefits 
be finally established . . . compensation 
. . . based on such evidence shall 
commence not earlier than the date of 
filing the new claim.  

38 C.F.R. § 3.158. 

In the present case, however, the benefit was finally 
established based not on any evidence submitted by the 
veteran, but rather based (arguably) on the report of the 
November 1990 hospitalization which was in VA's possession 
before the RO's May 1991 letter.  Therefore, under the unique 
circumstances of this case, the Board concludes that 
effective date for the award of service connection for 
paranoid schizophrenia is November 4, 1990.  

The Board will now recount relevant procedural history of 
this case to clarify the status of the veteran's appeal.  By 
a May 1997 rating decision, the RO denied service connection 
for schizophrenia.  The RO also determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for anxiety disorder.  The veteran 
perfected an appeal based on this rating decision.  

In an October 1997 decision, the Board determined that 
service connection for schizophrenia was not warranted.  
However, the Board also determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for an anxiety disorder, and it remanded this 
claim so that the RO could get updated medical records.  In 
an August 1998 supplemental statement of the case, the RO 
denied service connection for an anxiety disorder on the 
merits, but the Board again remanded this claim for a new VA 
examination in February 1999.

Following a June 1999 examination, a VA physician diagnosed 
the veteran as having paranoid-type schizophrenia which was 
definitely related to service.  By a July 1999 rating 
decision, the RO granted service connection for paranoid 
schizophrenia, effective from April 29, 1997.  

While it is true that the Board denied service connection for 
schizophrenia by its October 1997 decision, the Board 
simultaneously acknowledged that the issue of service 
connection for some psychiatric disability was still pending.  
Ultimately, by the July 1999 rating decision, service 
connection for schizophrenia was granted, and the RO awarded 
an effective date of April 29, 1997, which preceded the final 
Board decision of October 1997.  

Although the procedural history of this case is obviously 
convoluted, it boils down to this: when service connection 
for a psychiatric disability was finally granted in July 
1999, the veteran's claim for this disability had effectively 
been pending since his VA psychiatric hospitalization began 
on November 4, 1990, because he filed a claim for service 
connection for this disability in April 1991 (within one year 
of the hospitalization).  Thus, the proper effective date for 
the grant of service connection for paranoid schizophrenia is 
November 4, 1990.    

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
essentially harmless error).    


ORDER

An effective date of November 4, 1990, for the grant of 
service connection for paranoid schizophrenia, is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


